Exhibit 10.4

AMENDMENT No. 1

TO

BEIGENE, LTD. 2016 SHARE OPTION AND INCENTIVE PLAN

 

This Amendment No. 1 (the “Amendment”) to the BeiGene, Ltd. 2016 Share Option
and Incentive Plan (the “Plan”) is effective as of the date this Amendment is
approved by the Board of Directors of BeiGene, Ltd., a Cayman Islands exempted
company incorporated with limited liability (the “Company”), as specified
below. 

 

Section 2(c) of the Plan is hereby deleted in its entirety and replaced with the
following:

 

“(c) Delegation of Authority to Grant Awards.  Subject to applicable law, the
Administrator, in its discretion, may delegate to the chairman of the
Compensation Committee of the Board of Directors of the Company all or part of
the Administrator’s authority and duties with respect to the granting of
Awards.  Subject to applicable law, the Administrator, in its discretion, may
delegate to the Chief Executive Officer and/or Chief Financial Officer of the
Company all or part of the Administrator’s authority and duties with respect to
the granting of Awards to individuals who are not subject to the reporting of
Section 16 of the Exchange Act.  Any such delegation by the Administrator shall
include a limitation as to the number of Shares underlying Awards that may be
granted during the period of the delegation and shall contain guidelines as to
the determination of the exercise price and the criteria for exercisability or
vesting.  The Administrator may revoke or amend the terms of a delegation at any
time, but such action shall not invalidate any prior actions of the
Administrator’s delegate or delegates that were consistent with the terms of the
Plan.”

 

Except as provided above, the Plan shall remain in full force and effect without
modification.

 

Date approved by the Board of Directors of the Company: September 27, 2017

 

 



--------------------------------------------------------------------------------